Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/452,514 which was filed on 6/25/2019. 

Response to Amendment
In the reply file 3/1/2021, claims 1, 10, 12, 16, and 19 have been amended. Claim 9 has been cancelled and claim 21 has been added.  Accordingly, claims 1-8 and 10-21 stand pending.
The 35 USC 101 rejections of claims 12-20 have been withdrawn in light of the amendments.

Response to Arguments
Applicant’s arguments, filed 3/1/2021, have been fully considered and are moot in view of new grounds of rejection.
The applicant argues that Wagner does not teach “wherein loading a particular page in the series of pages includes: loading one or more data items from an end of a previous page, loading the items contained in the particular page, and loading one or more data items from a start of a subsequent page”.  The examiner respectfully disagrees. Wagner teaches an embodiment that queries sequential pages to copy the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10, 12-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US2006/0080362), hereinafter Wagner, in view of Barrell et al. (US10706082), hereinafter Barrell.

Regarding Claim 1:
Wagner teaches:
A method of transferring data from a source repository to a target repository, comprising: issuing, to the source repository, a series of queries to retrieve a corresponding series of pages from the source repository (Wagner, [0056-0057], note the source layers are queried for pages of data; note synchronization of source and destination volumes); 

loading data contained in the series of pages into the target repository (Wagner, [0056-0057], note synchronization of source and destination volumes).
loading data contained in the series of pages into the target repository comprises: loading each page in the series of pages into the target repository (Wagner, figures 5 and 11, [0056-0059], note synchronization of source and destination volumes); and 
wherein loading a particular page in the series of pages includes: loading one or more data items from an end of a previous page, loading the items contained in the particular page, and loading one or more data items from a start of a subsequent page (Wagner, figures 5, 7, 11, [0043-0044, 0056-0059], note all pages that are required to be transferred are loaded, which includes previous, current, and subsequent pages).
While Wagner teaches transferring pages of data items Wagner doesn’t specifically teach “wherein every page, in the series of pages, contains data associated with values in a respective range defined by a respective starting value and a respective ending value” and “wherein the respective range associated with each page of the series of pages is different than the respective range associated with each other page of the series of pages”.  However, Barrell is in the same field of endeavor, data management, and Barrell teaches:
wherein every page, in the series of pages, contains data associated with values in a respective range defined by a respective starting value and a respective ending 
wherein the respective range associated with each page of the series of pages is different than the respective range associated with each other page of the series of pages (Barrell, figures 3-4, abstract, claim 1, column 1 lines 26-46, note hash pages corresponding to a range of hash values, note the tree structure for the hash pages where each page has a different range);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Barrell as modified because this would improve database performance and reduce redundant storage (Barrell, column 4 lines 51-55).

Regarding Claim 2:
Wagner as modified shows the method as disclosed above;
Wagner as modified further teaches:
wherein loading data from the series of pages into the target repository comprises: loading the data contained in the series of pages from the source repository into a staging repository (Wagner, [0056-0057], note synchronization of source and destination volumes) (Barrell, column 6 lines 37-67, note the staging page of memory used as a buffer to store subsequent updates.  When combined with the previously cited reference this would be for the pages as taught by Wagner); and 

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Barrell as modified because this would improve database performance and reduce redundant storage (Barrell, column 4 lines 51-55).

Regarding Claim 3:
Wagner as modified shows the method as disclosed above;
Wagner as modified further teaches:
responsive to loading the data contained in the series of pages from the staging repository to the target repository, deleting the data contained in the series of pages from the staging repository (Barrell, column 6 lines 37-67, note the staging page of memory used as a buffer to store subsequent updates, note the updates are flushed or merged, e.g. deleted from the buffer/staging page.  When combined with the previously cited reference this would be for the pages as taught by Wagner).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Barrell as modified because this would improve database performance and reduce redundant storage (Barrell, column 4 lines 51-55).

Regarding Claim 4:
Wagner as modified shows the method as disclosed above;
Wagner as modified further teaches:
prior to issuing the series of queries, obtaining from the source repository a particular value that corresponds to a time of a most recently performed transfer operation (Wagner, figures 5 and 11, [0043-0044, 0056-0059], note each layer has a time associated with it which is used to determine what pages to transfer); 
determining the starting value of a first page in the series of pages based on the particular value (Wagner, figures 5 and 11, [0043-0044, 0056-0059], note each layer has a time associated with it which is used to determine what pages to transfer); and 
after issuing the series of queries, updating the particular value in the source repository to reflect the ending value of a last page in the series of pages (Wagner, figures 5 and 11, [0043-0044, 0056-0059], note each layer has a time associated with it and when the pages are transferred to the correct class the value of the time is updated for the correct class/layer).

Regarding Claim 6:
Wagner as modified shows the method as disclosed above;
Wagner as modified further teaches:
wherein issuing the series of queries comprises issuing queries that only retrieve data that has changed or inserted in the source repository after completion of a most 

Regarding Claim 7:
Wagner as modified shows the method as disclosed above;
Wagner as modified further teaches:
the source repository includes a plurality of data items (Wagner, figures 5 and 11, [0043-0044, 0056-0059], note multiple pages); 
each data item of the plurality of data items is associated with a unique identifier (Wagner, figures 5 and 11, [0043-0044, 0056-0059], note identifiers) (Barrell, figures 3-4, abstract, claim 1, column 1 lines 26-46, note hash pages corresponding to a range of hash values, note the tree structure for the hash pages where each page has a different range); and 
each page, in the series of pages, contains only data items, of the plurality of data items, that are associated with unique identifiers that fall within the respective range of the page (Wagner, figures 5 and 11, [0043-0044, 0056-0059], note identifiers ) (Barrell, figures 3-4, abstract, claim 1, column 1 lines 26-46, note hash pages corresponding to a range of hash values, note ranges are defined by starting and ending values).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Barrell as modified because this would improve database performance and reduce redundant storage (Barrell, column 4 lines 51-55).

Regarding Claim 10:
Wagner as modified shows the method as disclosed above;
Wagner as modified further teaches:
loading data contained in the series of pages into the target repository further comprises: after loading a particular page in the series of pages, determining that each of the items in the particular page is properly loaded into the target repository (Wagner, figure 7, note determining if the copy is complete and if there was an interruption, e.g. determining if each item is properly loaded); and 
the method further comprising, in response to determining that one or more particular data items contained in the particular page are not properly loaded into the target repository, including the one or more particular data items in the subsequent page for loading into the target repository (Wagner, figure 7, note determining if the copy is complete and if there was an interruption, e.g. determining if each item is properly loaded; note there is a response to this determining).

Claim 12 discloses substantially the same limitations as claim 1 respectively, except claim 12 is directed to a computer-readable storage media wherein executed by at least one processor (Wagner, figure 1, [0027], note computer system), while claim 1 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 1.

Claim 13 discloses substantially the same limitations as claim 2 respectively, except claim 13 is directed to a computer-readable storage media wherein executed by at least one processor (Wagner, figure 1, [0027], note computer system), while claim 2 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 2.

Claim 14 discloses substantially the same limitations as claim 3 respectively, except claim 14 is directed to a computer-readable storage media wherein executed by at least one processor (Wagner, figure 1, [0027], note computer system), while claim 3 is directed to a method. Therefore claim 14 is rejected under the same rationale set forth for claim 3.

Claim 15 discloses substantially the same limitations as claim 4 respectively, except claim 15 is directed to a computer-readable storage media wherein executed by at least one processor (Wagner, figure 1, [0027], note computer system), while claim 4 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 4.

Claim 17 discloses substantially the same limitations as claim 6 respectively, except claim 17 is directed to a computer-readable storage media wherein executed by at least one processor (Wagner, figure 1, [0027], note computer system), while claim 6 is directed to a method. Therefore claim 17 is rejected under the same rationale set forth for claim 6.

Claim 18 discloses substantially the same limitations as claim 7 respectively, except claim 18 is directed to a computer-readable storage media wherein executed by at least one processor (Wagner, figure 1, [0027], note computer system), while claim 7 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 7.

Claim Rejections - 35 USC § 103

Claims 5, 8, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Barrell and Bolognese et al. (US2019/0042631), hereinafter Bolognese.

Regarding Claim 5:
Wagner as modified shows the method as disclosed above;
Wagner as modified further teaches:
the steps of issuing and loading are performed by a data transfer system (Wagner, abstract, [0056-0057], note the transfer system); 
the method further comprises receiving, by the data transfer system, a maximum page threshold (Wagner, claim 28, figure 6, note the transfer may be operable at a maximum bandwidth and the volumes have a size quota which are directly relatedly to a page threshold and when combined with the other references this would be for a page threshold); 

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Barrell as modified because this would improve database performance and reduce redundant storage (Barrell, column 4 lines 51-55).
Wagner doesn’t specifically teach:
the step of issuing the series of queries is performed, by the data transfer system, until the number of queries in the series of queries reaches the maximum page threshold.
Bolognese is in the same field of endeavor, data management;
Bolognese teaches: 
the method further comprises receiving, by the data transfer system, a maximum page threshold (Bolognese, [0041], note setting a page size for a data transfer, e.g. maximum page threshold);
the step of issuing the series of queries is performed, by the data transfer system, until the number of queries in the series of queries reaches the maximum page 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bolognese as modified because this would improve the efficiency of data exportation (Bolognese, [0042]).

Regarding Claim 8:
Wagner as modified shows the method as disclosed above;
Wagner as modified further teaches:
the method further comprises receiving a maximum page size (Wagner, claim 28, figure 6, note the transfer may be operable at a maximum bandwidth and the volumes have a size quota which are directly relatedly to a page threshold and when combined with the other references this would be for a page threshold) (Barrell, column 4 lines 21-35, note databases can be designed to store up to a maximum number of entries, e.g. pages.  When combined with the other references this would be for the pages as taught by Wagner and the page threshold as taught by Bolognese);  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Barrell as modified because this would improve database performance and reduce redundant storage (Barrell, column 4 lines 51-55).
Wagner doesn’t specifically teach:

Bolognese is in the same field of endeavor, data management;
Bolognese teaches: 
the method further comprises receiving a maximum page size (Bolognese, [0041], note setting a page size for a data transfer, e.g. maximum page threshold);
issuing the series of queries comprises constructing each query to retrieve a page of data items that does not exceed the maximum page size (Bolognese, [0041], note the queries are configured based on the page threshold).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bolognese as modified because this would improve the efficiency of data exportation (Bolognese, [0042]).

Claim 16 discloses substantially the same limitations as claim 5 respectively, except claim 16 is directed to a computer-readable storage media wherein executed by at least one processor (Wagner, figure 1, [0027], note computer system), while claim 5 is directed to a method. Therefore claim 16 is rejected under the same rationale set forth for claim 5.

Claim 19 discloses substantially the same limitations as claim 8 respectively, except claim 19 is directed to a computer-readable storage media wherein executed by at least one processor (Wagner, figure 1, [0027], note computer system), while claim 8 .

Claim Rejections - 35 USC § 103

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Barrell and Didcock et al. (US2015/0339342), hereinafter Didcock.

Regarding Claim 11:
Wagner as modified shows the method as disclosed above;
Wagner as modified further teaches:
the data comprising each page of the series of pages retrieved from the source repository is in a first data format (Wagner, [0056-0057], note the pages are queried to determine if they exist in the other layers, meaning distinct pages are queried)
Wagner doesn’t specifically teach:
the method further comprises, prior to loading the data into the target repository, converting the data from the first data format to a second data format.
Didcock is in the same field of endeavor, data transfer; 
Didcock teaches:
the method further comprises, prior to loading the data into the target repository, converting the data from the first data format to a second data format (Didcock, claim 4, note converting from a first format to a second format for the target repository).


Claim 20 discloses substantially the same limitations as claim 11 respectively, except claim 20 is directed to a computer-readable storage media wherein executed by at least one processor (Wagner, figure 1, [0027], note computer system), while claim 11 is directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claim 11.

Claim Rejections - 35 USC § 103

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Barrell, and Dziuk et al. (US8438132), hereinafter Dziuk.

Regarding Claim 21:
Wagner as modified shows the method as disclosed above;
Wagner as modified further teaches:
wherein each page of the series of pages includes data items (Wagner, [0035], note pages of data).
While Wagner as modified teaches pages including data items, Wagner doesn’t specifically state wherein one or more data items included in one or more pages of the series of pages is computer code corresponding to a first programming language, further comprising: modifying the computer code corresponding to the first programming 
wherein one or more data items included in one or more pages of the series of pages is computer code corresponding to a first programming language, further comprising: modifying the computer code corresponding to the first programming language to conform to a second programming language, wherein the data loaded into the target repository includes the modified computer code (Dziuk, column 8 lines 46-65, note the syntax of the data items are converted from one to another when transferring the data items.  When combined with the previous references this would be for pages of data items as taught by Wagner).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Dziuk as modified because this would improve the integration, operability, and accessibility of enterprise systems. 
	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314.  The examiner can normally be reached on M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        6/4/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152